Curia, per
O’Neall, J.
In an action of trover, the conversion is the gist of the action, and for it the plaintiff is entitled to recover, by way of damages, the actual loss which he has thereby sustained. This defendant refused to deliver on demand, the slave of the plaintiff; he kept him and had the benefit of his services for twenty months, at the end of which time he died. The inquiry out of these facts, under the general rule stated, is, what is the actual loss to the plaintiff arising from the conversion of the defendant ? The value of the slave at the time of the conversion, with interest from then until the trial, or hire until his death, is the obvious answer. For if the defendant *192had not converted the slave to his own use, the plaintiff might have sold him, and thus realized in money his price ; or it may be that if he had been in his possession, he might still be alive. Let these possibilities be, however, as uncertain and conjectural as they may be, still they serve to shew that the defendant ought not to be benefilted by the death of the slave. He is a wrong doer, and for his wrongful act the plaintiff has the right to demand compensation in damages, either for the value of the property at the time of the conversion, with hire to the death of the slave, or with interest to the trial; or for the value of? the property at the time of the trial, with hire from the conversion, as maybe most beneficial to him. This rule.is sustained by the cases of Kid vs. Mitchell, 1 N. & McC. 334, and Hatton vs. Banks, lb. 223, note. The last of these cases is precisely the case now before the court; some of the negroes died after the conversion, but before the trial — the jury found their value, with interest from the conversion to the verdict, and it was held by the Constitutional court to be a correct finding. Judge Nott, who delivered the opinion, in speaking of that part of the case, says, “ The defendant is not to be benefitted by his own wrong; neither can the rights of the plaintiff be affected by the death or destruction of the property after demand and refusal.” The plaintiff in this case is entitled to a verdict for the value of the slave at the time of conversion, with either his hire until his death, or the interest on the value from the conversion until the verdict, as he may elect.
The motion for a new trial is granted.
Johnson and Harper, JJ. concurred.